Citation Nr: 1128689	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-18 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her niece

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  The appellant is the Veteran's surviving spouse. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  In May 2011, during the course of the appeal, the Appellant had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the record shows that in September 1993, the RO found the appellant eligible for VA death pension.  She received that benefit from June 1, 1993, through May 31, 1994, after which it was terminated due to her excessive income.  The Board finds that the current record effectively raises the issue of entitlement to reinstatement of that benefit.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  For example, neither the appellant nor her representative, the Texas Veterans Commission, has submitted income evidence in support of that issue.  Therefore, the Board has no jurisdiction over this issue and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 1993, the RO denied the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  

2.  Evidence associated with the record since the RO's July 1993 decision is either cumulative or redundant of evidence found in the record at the time of the July 1993 decision and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The RO's July 1993 rating decision, which denied the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).

2.  New and material evidence has not been received to reopen the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  That claim was initially denied by the RO in July 1993.  The appellant was notified of that decision, as well as her appellate rights.  However, she did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1993).  

In February 2009, the appellant filed an application to reopen her claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

Following receipt of the appellant's application, VA notified the appellant in March 2009 and August 2010 of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.  VA informed the appellant of the basis for the prior denial and advised her of the evidence necessary to substantiate the element or elements required to establish service connection for the cause of the Veteran's death that were found lacking in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed her of the evidence necessary to support the underlying claim.  In so doing, VA informed her of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

The notice letters also responded to the particulars of the appellant's application and provided the appellant : (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information necessary to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice including because adequate notice was not provided the claimant before the adjudication of her claim, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and statement of the case  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support her claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment from February 1980 to September 1982 by M. C. M., M.D.; records reflecting his treatment in from July 1980 to September 1992 by J. C. L., M.D.; records reflecting his December 1986 treatment by VA; a copy of the Veteran's death certificate; statements, dated in February 2009 and March 2011 from the appellant's niece and nephew; and the transcript of appellant's May 2011 hearing before the undersigned.  

As to a VA opinion, as explained below the appellant has not submitted new and material evidence to reopen his claim.  Therefore, the Board finds that a VA medical opinion is not required with respect to the claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing his with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence).  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen the appellant's claim of entitlement to VA dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  

Analysis

VA dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Id.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2010). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as cardiovascular disease or an organic neurologic disorder, such as Parkinson's disease, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 (2010).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a) (2010).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2010).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

During her March 2011 hearing, the appellant and her niece testified that the Parkinson's disease associated with the Veteran's death was the result of exposure to toxic biochemicals in service.  Therefore, they maintained that prior to his death, he should have been service-connected for the fatal Parkinson's disease.  Accordingly, they concluded that service connection was warranted for the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the appellant and her niece are competent to give testimony about what they see.  For example, they are competent to report that the Veteran had experienced a tremor since service.  See, e.g., Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  As lay persons, however, they are not qualified to render opinions which require medical expertise, such as the diagnosis of the Veteran's symptoms or the cause of a particular disability.  Id; Also see 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these opinions, without more, are not competent and credible evidence.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In July 1993, when the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the evidence on file consisted of the Veteran's service treatment records; a copy of the Veteran's and the appellant's marriage license; records reflecting the Veteran's treatment from February 1980 to September 1982 by M. C. M., M.D.; records reflecting his treatment from July 1980 to September 1992 by J. C. L., M.D.; records reflecting his December 1986 treatment by VA; and a copy of the Veteran's death certificate.  

The Veteran's death certificate shows that he died in June 1993, as a result of a (possible) myocardial infarction.  Parkinson's disease was noted to be another significant condition contributing to the Veteran's death but not resulting in the underlying cause.  Thus, in order for the appellant to prevail, the evidence had to establish that the possible myocardial infarction or Parkinson's disease was related to the Veteran's military service or to a disability for which service connection had been established.

At the time of the Veteran's death a 20 percent combined disability rating was in effect for the following disorders:  anxiety neurosis, evaluated as 10 percent disabling; the residuals of a left ankle fracture, evaluated as 10 percent disabling; and a surgical scar on his right scrotum, evaluated as noncompensable.  However, none of those disorders was listed on the death certificate as contributing substantially or materially to cause the Veteran's death.  Moreover, his service treatment records were negative for any complaints or clinical findings of the fatal (possible) myocardial infarction or Parkinson's disease.  Indeed, the death certificate showed that the (possible) myocardial infarction had occurred minutes before his death.  In addition, the preponderance of the competent evidence showed that Parkinson's disease had not been suspected until the Veteran's treatment by M. C. M., M.D., and J. C. L., M.D. in 1980.  That was approximately 35 years after the Veteran's discharge from service, and there was no objective evidence of a relationship between that disorder and service.  

The Veteran's service treatment records showed that he had been discharged from service, in part, due to a chronic, moderate anxiety state neurosis associated with 18 months of service in the Pacific Theater of Operations during World War II.  His manifestations consisted of an over-concern with genitourinary symptoms, tension, weakness, and tremor.  Although his later-diagnosed Parkinson's disease was manifested, in part, by a tremor, the preponderance of the evidence was against a finding that such tremor was in any way related to that noted in service.  Not only was the tremor in service associated with anxiety, the appellant had not presented any competent evidence of a nexus between the inservice tremor and that associated with Parkinson's disease many years later.  Moreover, in August 1984, the RO specifically considered and rejected the possibility of a relationship between the Veteran's tremors associated with Parkinson's disease and any disability for which service-connection had been established.  

For the foregoing reasons, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As noted above, that decision became final.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of her claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 1993 decision consists of statements, dated in February 2009 and March 2011, from the appellant's niece and nephew and the transcript of appellant's March 2011 hearing before the undersigned.  

However, the Board finds that these statements and testimony amount to nothing more than their continued lay claims that the cardiovascular disorder that caused his death and/or the Parkinson's disease that contributed to his death were caused by his military service and/or caused or aggravated by an already service connected disability.  These claims were, in substance, before VA when the RO first denied the claim July 1993.  Then, as now, lay persons not trained in the field of medicine, to include the claimant and her family are not competent to offer an opinion regarding such medical questions as to whether the disabilities that caused the Veteran's death were caused or aggravated by his military service including his alleged exposure to toxic biochemicals at that time, were caused or aggravated by an already service connected disability, or manifested itself to a compensable degree in the first post-service year because such an opinion requires medical training which they do not have.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the newly received evidence does not tend to prove unestablished facts.  38 C.F.R. § 3.156(a).  

In summary, although the appellant and her family contends that the Veteran's fatal Parkinson's disease was attributable to his exposure to toxic biochemicals in service, they have not presented any competent and credible medical evidence to substantiate these contentions.  Moreover, the additional evidence found in the post-July 1993 record remains negative for any findings of a cardiovascular disorder or Parkinson's disease in service or during the first year after the Veteran's separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition, it remains negative for any findings of a relationship between either of those disabilities and any disability for which service connection had been established.  38 C.F.R. § 3.310 (2010).  As such, it is either cumulative or redundant of the evidence on file in July 1993.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death.  

Accordingly, the Board finds that the additional evidence is not new and material.  Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to VA dependency and indemnity compensation, based on service connection for the cause of the Veteran's death, is denied.  



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


